PER CURIAM.
Petitioner seeks a writ of habeas corpus. His grounds simply stated are that on January 14, 1966 he was sentenced to a term of five years at the state prison. After serving nineteen months he was released on parole. While on parole he was arrested on a misdemeanor charge. The disposition of the misdemeanor charge is not revealed; but two months later he was notified that his parole was being revoked. On November 25, 1967 he was returned to prison. On December 16 he was granted a *444hearing before the parole board, his parole revoked, and he was ordered to serve the remainder of his sentence.
Petitioner asserts that he was not advised of his right to counsel at the time of his arrest on the misdemeanor charge. (He asserts a misdemeanor is not a crime!) He goes on to assert that he was not represented by counsel at the hearing on revocation of his parole. Thus, he reasons that his constitutional right to counsel was violated. Petitioner cites Inmates v. State of Utah, a May 1969 federal district court case as authority for his proposition. We have not seen the cited case, but believe the problem of sufficient importance to require research and briefing. Therefore we are referring the petition to the Montana Defender Project for its investigation, study, and action if indicated.
Therefore it is ordered that the petition be referred to the Montana Defender Project.